Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                  Dec 19 2014, 10:20 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JACK QUIRK                                       GREGORY F. ZOELLER
Muncie, Indiana                                  Attorney General of Indiana

                                                 GRAHAM T. YOUNGS
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

JOSEPH D. HASKINS III,                           )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )        No. 18A02-1408-CR-553
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE DELAWARE CIRCUIT COURT
                        The Honorable Kimberly S. Dowling, Judge
                             Cause No. 18C02-0909-FC-23



                                      December 19, 2014


                  MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Joseph D. Haskins III appeals the trial court’s revocation of his probation.

Haskins raises a single issue for our review, namely, whether the State presented

sufficient evidence to support the revocation of his probation. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On May 20, 2010, Haskins pleaded guilty to criminal recklessness, as a Class C

felony. The trial court sentenced Haskins to four years, with two years suspended to

probation. As a condition of his probation, Haskins was ordered to not commit new

crimes. On December 1, 2011, the State filed a notice of probation violation after

Haskins had been charged with intimidation, as a Class D felony. Haskins admitted to

the probation violation and the court ordered him to serve an additional eighteen months

on probation.

       On July 25, 2013, the State filed a second notice of probation violation, in which

the State alleged that Haskins had been arrested and charged with unlawful possession of

a firearm by a serious violent felon, as a Class B felony; receiving stolen property, a

Class D felony; and resisting law enforcement, as a Class A misdemeanor. The State

later amended its petition to add that Haskins had also been charged with intimidation, as

a Class D felony, and obstruction of justice, a Class D felony.

       On July 10, 2014, the court held a fact-finding hearing on the State’s amended

second notice. At that hearing, Haskins’ probation officer, Connie Pickett, identified

Haskins in court and testified that he was one of her probationers. The State then offered

into evidence a bench trial order of the Delaware Circuit Court—the same court hearing


                                             2
Haskins’ probation-revocation hearing—which identified the defendant as “Joseph D.

Haskins” and his attorney as “Jack A. Quirk.” State’s Ex. 1. Haskins was represented at

his probation-revocation hearing by Jack Quirk. The bench trial order further stated that

Haskins had been found guilty of “Carrying a Handgun Without a License . . . , enhanced

to a Class C felony.” Id. And the bench trial order was signed by Judge Dowling, the

same judge presiding over Haskins’ probation-revocation hearing.

       Following the parties’ arguments, the court revoked Haskins’ probation and

ordered him to serve eighteen months in the Department of Correction. This appeal

ensued.

                            DISCUSSION AND DECISION

       On appeal, Haskins argues that the trial court abused its discretion when it revoked

his probation. As our supreme court has explained:

       Probation is a matter of grace left to trial court discretion, not a right to
       which a criminal defendant is entitled. The trial court determines the
       conditions of probation and may revoke probation if the conditions are
       violated. Once a trial court has exercised its grace by ordering probation
       rather than incarceration, the judge should have considerable leeway in
       deciding how to proceed. If this discretion were not afforded to trial courts
       and sentences were scrutinized too severely on appeal, trial judges might be
       less inclined to order probation to future defendants. Accordingly, a trial
       court’s sentencing decisions for probation violations are reviewable using
       the abuse of discretion standard. An abuse of discretion occurs where the
       decision is clearly against the logic and effect of the facts and
       circumstances.

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations omitted).

       Haskins’ only argument on appeal, which spans all of one paragraph, is that

“[t]here was no evidence presented to the court that Joseph Haskins was the same Joseph

Haskins who was convicted” on the firearm charge. Appellant’s Br. at 6. In support,
                                             3
Haskins relies on Baxter v. State, 774 N.E.2d 1037, 1044 (Ind. Ct. App. 2002), trans.

denied. In Baxter, we held that the trial court erred when it admitted a law enforcement

incident report that was uncertified, unverified, and unsigned by a relevant officer. Id. at

1043. As this report was the State’s only evidence that the probationer had violated the

conditions of his probation, we held that, “[a]bsent the erroneously admitted incident

report, the State presented no evidence of probative value” and “failed to identify” the

probationer “as a participant in the alleged” other offenses. Id. at 1044.

       That is not the case here. Haskins has not objected to the State’s Exhibit 1, the

bench trial order. And that order was prepared by the same judge who presided over the

probation-revocation hearing; it followed a bench trial in the same court as the probation-

revocation hearing; it named “Joseph D. Haskins”; and it stated that Haskins was

represented by the same attorney who represented Haskins at the probation-revocation

hearing. State’s Ex. 1. At the very least, the trial judge was in a position to take judicial

notice that the man against whom she had entered a judgment of conviction on the

firearm charge was the same man before her in the probation-revocation hearing. Baxter

is inapposite, and the State presented sufficient evidence to support the revocation of

Haskins’ probation. We affirm the trial court’s judgment.

       Affirmed.

MATHIAS, J., and BRADFORD, J., concur.




                                             4